Citation Nr: 0424206	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to January 
1968, and from January 1968 to March 1970.  An administrative 
decision in October 1978 found that neither of these periods 
of service was considered to be under honorable conditions.  
A subsequent administrative decision in March 1995 found that 
the veteran had honorable active service for the period from 
November 25, 1964 to January 1, 1968 and that his subsequent 
service was under dishonorable conditions.  Therefore, the 
service from January 1968 to March 1970 cannot be considered 
for purposes of determining entitlement to VA disability 
compensation benefits.  The veteran has been awarded service 
connection for treatment purposes.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in July 1997 that denied the veteran's claim of 
entitlement to service connection for PTSD.

On January 6, 1999, a video conference hearing was held 
before the undersigned Veterans Law Judge.  The veteran 
testified during his January 1999 Board hearing that he 
experienced combat related stressors in December 1967.  Upon 
arrival in Vietnam in December 1967, the veteran was assigned 
to A Company, 1st Battalion, 7th Cavalry of the 1st Cavalry 
Division (Air Mobile).  Records show that someone by the 
veteran's name was awarded the Combat Infantryman Badge (CIB) 
on March 1, 1968, and the record contains a DD 215 showing 
that the veteran's DD 214 was to be amended to reflect 
receipt of the Combat Infantryman Badge.  However, the social 
security number listed next to the veteran's name on the 
extract of the CIB award list differs from the veteran's.  
Furthermore, the award does not reflect whether it was issued 
for combat participation prior to January 1, 1968.   

Therefore, the Board remanded the case in July 1999 and 
directed the RO to request the U.S. Armed Services Center for 
Unit Records Research to verify the claimed combat exposure 
reported by the veteran.  The RO was to direct U.S. Armed 
Services Center for Unit Records Research to determine what 
types of activities the veteran's unit, A Company, 1st 
Battalion, 7th Cavalry of the 1st Cavalry Division (Air 
Mobile) was engaged in during the month of December 1967 and, 
specifically, whether the veteran's unit engaged in any 
combat during this time period.  A copy of the veteran's 
available personnel records were directed to be forwarded 
along with the request.  A reply from the U.S. Armed Services 
Center for Unit Records Research dated in April 2002 stated 
that they could not document or verify the veteran's personal 
combat involvement.  Their response included unit histories 
submitted by the 1st Battalion, 7th Cavalry from January 1966 
through December 1967.   

The Board again remanded the matter in July 2003, instructing 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and, furthermore, directing 
that the RO associate the veteran's service medical records 
with the claims folder.  The matter is now once again before 
the Board for disposition.        

Finally, the Board notes that in a June 2002 statement from 
the veteran stated that he wanted to file a claim for a non-
service connected pension.  This matter is referred back to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed administrative decision in 1978 and 
1995, it was determined that the veteran was not eligible for 
entitlement to VA compensation benefits for his period of 
service from January 1968 to March 1970 as it was under 
dishonorable conditions.

2.  The veteran did not engage in combat prior to January 
1968.

3.  The veteran's claimed in-service stressor has not been 
corroborated by service records or other credible evidence.

4.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of his honorable active duty service.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD), was not incurred in or 
aggravated by the veteran's honorable active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The veteran 
was informed of this change in the law by a March 2003.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, a July 2003 letter from the RO informed the appellant 
of what the evidence must show in order to establish 
entitlement to service connection.  
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, March 2003 and July 2003 RO letters, collectively, 
informed the appellant that VA's statutory duty to assist 
included making reasonable efforts to help get such things as 
medical records, employment records, or records from other 
federal agencies.  He was informed that he must provide VA 
with enough information about such records to allow VA to 
request them from the person or agency that possessed them.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided that it was necessary to make a decision on 
the claim.
  
In addition, the April 2004 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).

Here, there are no obtainable records referenced by the 
veteran not already associated with the claims folder.  The 
Board notes that the veteran's service medical records have 
been acquired and, as mentioned in the Introductory portion 
of this decision, the U.S. Armed Services Center for Unit 
Records Research stated in April 2002 stated that they could 
not document or verify the veteran's personal combat 
involvement.  Their response included unit histories 
submitted by the 1st Battalion, 7th Cavalry from January 1966 
through December 1967.  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the April 
2004 SSOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the March 2003 and July 2003 RO letters, combined with 
the supplemental statement of the case, complies with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

Here, the veteran asserts that he suffers from PTSD as a 
result of exposure to combat while serving in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  See also Moreau v. 
Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Here, as mentioned in the introductory portion of this 
decision, there is a question as to the character of the 
appellant's active service.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  A discharge or release 
from active service under conditions other than dishonorable 
is a prerequisite to entitlement to VA benefits.  38 U.S.C.A. 
§ 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2003).

The governing law defines a "veteran" as a person "who was 
discharged or released [from service] under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2).  
Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of benefits, 
based on that period of service, is barred, unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge.  38 C.F.R. § 3.12(b).  
Indeed, the October 1978 administrative decision stated that 
the offenses for which the veteran was discharged from 
service in March 1970 were in the nature of willful and 
persistent misconduct.  However, an administrative decision 
in March 1995 determined that the veteran had honorable 
service from November 1964 to January 1, 1968.  Thus, the 
veteran is eligible to receive compensation for a disability 
arising out of this earlier period of service.  And, indeed, 
the veteran is claiming that the stressors which caused his 
PTSD occurred in December 1967, as evidenced in the January 
1999 hearing.         

There is no question that the veteran has a diagnosis of 
PTSD.  For example, VA progress notes dated in October 1996, 
November 1996, January 1997, February 1997, March 1997, April 
1997, and May 1997 all list impressions of PTSD.  
Furthermore, upon discharge from a hospitalization at the 
Clarksburg VA Medical Center in October 1996, the veteran was 
diagnosed with post-traumatic stress disorder, chronic.  He 
was discharged from the same facility December 1996 after 
another hospitalization with the same diagnosis.  
Additionally, a VA examination report, dated in December 
1997, also diagnosed the veteran with post-traumatic stress 
disorder, chronic.     

The Board notes that in the December 1997 VA examination 
report the examiner recorded stressors described by the 
veteran.  However, one was noted to have occurred in December 
1965 and the other "[o]ne week later in December of 1969."  
The report does, though acknowledge that the veteran was in 
Vietnam from December 3, 1967 to December 2, 1968.  Thus, the 
Board will assume that the correct year for those events was 
in 1967.  Thus, for purposes of this appeal, the Board will 
assume that the veteran has provided a medical link between 
his in-service stressor incident and his PTSD diagnosis.  
Therefore, the threshold question on appeal is whether the 
veteran has provided credible supporting evidence that the 
claimed stressors occurred in service.

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, see 64 Fed. Reg. 32,807 (1999), and on March 7, 2002. 
See 67 Fed. Reg 10,330-10,332 (2002).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

As discussed below, the veteran's claimed stressor has not 
been verified.  Therefore, the veteran's claim fails under 
all versions of the applicable regulation.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
that he/she was engaged in combat but, in arriving at its 
findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145, 146.

As noted above, VA has made substantive revisions to 38 
C.F.R. § 3.304(f), which is the regulatory provision 
governing the type(s) of evidence required to establish 
service connection for PTSD.  In pertinent part, this 
provision holds that a claimant's testimony alone may 
establish the occurrence of the claimed in-service stressor 
if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 38 
C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).  

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

In this case, despite the efforts of the RO, there has been 
no verification of the claimed stressors the veteran alleged 
occurred in December 1967.    

As noted in the introductory portion of this decision, 
records show that someone by the veteran's name was awarded 
the Combat Infantryman Badge (CIB) on March 1, 1968, and the 
record contains a DD 215 showing that the veteran's DD 214 
was to be amended to reflect receipt of the Combat 
Infantryman Badge.  However, the social security number 
listed next to the veteran's name on the extract of the CIB 
award list differs from the veteran's.  More importantly, the 
award does not reflect it was issued for combat participation 
prior to January 1, 1968.  For this reason, the Board 
remanded the case in July 1999 and directed the RO to request 
the U.S. Armed Services Center for Unit Records Research to 
verify the claimed combat exposure reported by the veteran.  
The RO was to direct U.S. Armed Services Center for Unit 
Records Research to determine what types of activities the 
veteran's unit, A Company, 1st Battalion, 7th Cavalry of the 
1st Cavalry Division (Air Mobile) was engaged in during the 
month of December 1967 and, specifically, whether the 
veteran's unit engaged in any combat during this time period.  
A copy of the veteran's available personnel records were 
directed to be forwarded along with the request.  A reply 
from the U.S. Armed Services Center for Unit Records Research 
dated in April 2002 stated that they could not document or 
verify the veteran's personal combat involvement.  Their 
response included unit histories submitted by the 1st 
Battalion, 7th Cavalry from January 1966 through December 
1967.  The history for December 1967 is as follows:

During December, the 1st Battalion, 7th 
Cavalry conducted daily cordon and search 
operations Northwest, West and South of 
LZ Baldy, dislodging the VC 
infrastructure of the villages.  These 
operations proved the worth of joint 
operations of US Infantry units and 
Vietnamese police forces.  The line 
companies would cordon the village and 
the Vietnamese police would search the 
village and interrogate the villagers.  
The resulting captures of VC and NVA 
personnel were impressive.      

Accordingly, the veteran's claimed stressors are not verified 
and the claim must be denied.   

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran was not engaged 
in combat during December 1967, and that his allegations of 
exposure to combat during that period are not credible.  The 
Board, therefore, finds that the veteran's PTSD is not shown 
to have its origins during the veteran's period of active 
service prior to January 1968.  As the veteran was not 
engaged in combat prior to January 1968, the evidentiary 
presumptions contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f) are not applicable in this case.  Furthermore, 
there is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  The 
claim for service connection for PTSD, therefore, must be 
denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



